DETAILED ACTION
Claims 1-6 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of its length (over 150 words) and containing legal phraseology (“comprises” in line 4; “means” in lines 8-12 and 18).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-6 are objected to because of the following informalities:  the claims have a number of grammatical errors and inconsistencies, and will be read as in the suggested amendments indicated below for examination purposes.  Appropriate correction is required.

1.	A device for positioning of a stent within coronary arteries  comprising a housing with a through hole for placing a coronary stent delivery system, said housing comprising a truncated front part with recesses for the operator's arm and a pressure surface on  an outer lateral surface of the housing, and a cylindrical rear part connected to the front part rotatably relative to the front part and provided with a circumferential thread in contact with a protrusion on a runner arranged inside the cylindrical rear part so as to be displaceable along  guides inside the housing and by means of a bushing connected to a gripping means provided with flaps with elastic members at  a gripping point of the delivery system on  a bushing side and with protrusions provided on  an opposite side and arranged within a pressure roller comprising two halves and contacting a release means inner surface arranged inside the housing and comprising flaps in the forms of plates arranged at an angle to each other and to the pressure roller and fixedly connected to the release means having  the pressure surface in the form of plates on  the outer lateral surface of the truncated front part of the housing.

2.	The device according to claim 1,  wherein the runner  further comprises a number of protrusions contacting the circumferential thread inside of the cylindrical rear part of the housing.

3.	The device according to claim 1,  wherein the housing is formed of plastic, wherein  a surface contacting the operator's arm is pebbled. 

4.	The device according to claim 1,  wherein the device is provided with a delivery system fixed therein in advance and carrying a stent. 

5.	The device according to claim 1,  wherein a hollow tube is inserted therein in advance for placing a delivery system carrying a stent. 

6.	A method for positioning of a coronary stent within coronary arteries comprising: 
placing a coronary stent delivery system  within  a device housing;
exerting pressure  on  a release means pressure surface arranged on  an outer truncated part of the housing, wherein  an inner part of the release means is arranged within the housing and  comprises flaps in the form of plates arranged at an angle to each other and to  a pressure roller and is fixedly connected to the release means, wherein the flaps cooperate with the pressure roller causing  protrusions arranged  within the pressure roller on  gripping means flaps to contract, and causing flaps with elastic members to open, wherein the flaps with elastic members are arranged rotatably around  an axis of a bushing provided inside a cylindrical rear part of the housing and is connected to a runner arranged in the rear part of the housing to form a hole, wherein the delivery system is placed inside the housing through  openings in  a front part and the rear part of the housing, 
releasing the pressure surface  such that the coronary stent delivery system is fixed inside the device housing, following which the delivery system, by means of rotation of the cylindrical rear part of the housing circumferentially relative to the front part of the housing, is displaced longitudinally along runner guides inside the housing to a necessary distance, wherein the rotary motion of the  cylindrical  rear part of the housing is converted into translational motion of the gripping means and the runner as a result of engagement of  a protrusion arranged on the runner guides with  a thread on an inner surface of the cylindrical rear part of the housing, wherein to return the delivery system to an initial position, the cylindrical rear part of the housing is caused to rotate backwards, and pressure is exerted on the release means pressure surface, and the protrusions on the gripping means flaps are caused to contract inside the pressure roller so that the gripping means flaps with elastic members unclamp and the delivery system is released.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a bushing”, “gripping means”, “release means” in claim 1 and “gripping means”, “release means”, “means of rotation” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the last two lines “a pressure surface in the form of plates on an outer lateral surface of the truncated part of the housing”.  It is unclear if this “pressure surface” is referring to the previously recited “pressure surface” in lines 3-4 of Claim 1: “a truncated front part with…a pressure surface on its outer lateral surface”.  For examination purposes, the last two lines will be read as referring to the previously recited pressure surface and, as indicated above in claim objections, will be read as --the pressure surface in the form of plates on the outer lateral surface of the truncated front part of the housing--.  Claims 2-5 are rejected due to the dependency on Claim 1.
Claim 2 recites in line 2 “a number of protrusions contacting an internal thread of the cylindrical rear part of the housing”. It is unclear if “a number of protrusions” is in addition to or includes the previously recited “protrusion on a runner” recited in Claim 1, line 6.  It is also unclear if “an internal thread” in Claim 2 is referring to the previously recited “circumferential thread” in Claim 1, line 5.  For examination purposes, “a number of protrusions” will include the previously recited protrusion and “an internal thread” will be considered as referring to the previously recited “circumferential thread”, and will be read as indicated above in claim objections: --wherein the runner  further comprises a number of protrusions contacting the circumferential thread inside of the cylindrical rear part of the housing--.
Claim 6 attempts to recite a process/method without setting forth any steps involved in the process, and raises an issue of indefiniteness.  The claim is held to be indefinite because it merely recites a use of a device without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  For examination purposes, Claim 6 will be read as the suggested amendments provided in the claim objections indicated above. 

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a device for positioning a stent, the device including a rotatable rear part of a housing having a circumferential thread that is in contact with a protrusion on a runner inside the housing that is displaceable by a bushing connected to a gripping means provided with flaps with elastic members at a gripping point of a delivery system on a bushing side and with protrusions provided on an opposite side and arranged within a pressure roller, wherein the pressure roller is fixedly connected to a release means pressure surface in the form of plates on an outer surface of the housing, in combination with the limitations of claim 1.  None of the prior art of record, alone or in combination, teaches or renders obvious a method for positioning a coronary stent within coronary arteries including placing a coronary delivery stent system within a device housing, and exerting pressure on a release means that that has flaps in the form of plates that cooperates with a pressure roller causing protrusions arranged within the pressure roller on gripping means flaps to contract and causing flaps with elastic members to open, and releasing the pressure surface such that the coronary stent delivery system is fixed inside the device housing wherein rotary motion of a rear part of the housing is converted into translational motion of the gripping means, in combination with the limitations of claim 6.
Shin (U.S. Pub. No. 2013/0253423) discloses a device capable of positioning of a coronary stent (see Figures 1-6 and paragraph 53) including a pressure surface release means having flaps 41 in the form of plates in contact with protrusions 42a on a runner 40 inside a housing 15 that is displaceable, and exerting pressure on the release means causes protrusions to contract (see Figure 6), but does not teach or render obvious a bushing connected to a gripping means provided with flaps with elastic members at a gripping point of a delivery system on a bushing side and with protrusions provided on an opposite side and arranged within a pressure roller, and wherein the protrusions within the pressure rollers causes gripping means flaps to contact causing flaps with elastic members to open.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771